UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4139


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID BRUCE JENKINS, a/k/a lquid_dragon,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00017-LHT-1)


Submitted:   February 26, 2010             Decided:   March 16, 2010


Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Lee Ann Anderson McCall, Washington, D.C., for Appellant.
Edward R. Ryan, Acting United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David     Bruce     Jenkins        pled   guilty      to   coercion    and

enticement regarding his attempts to have sexual contact with a

minor in violation of 18 U.S.C. § 2422(b) (2006).                     In his guilty

plea, Jenkins waived his right to appeal except for claims of

ineffective assistance of counsel, prosecutorial misconduct, or

the reasonableness of any upward variance from the Sentencing

Guidelines range.        (JA 10).    Jenkins was sentenced to 262 months

of   imprisonment.        On    appeal,       Jenkins     raises      the    following

issues: (1) whether the Government breached his plea agreement

by   advocating    for    an   eight-level       sentence     enhancement,       under

U.S. Sentencing Guidelines Manual (“USSG”) § 2G1.3(b)(5) (2008);

(2) whether trial counsel was ineffective for failing to object

to the eight-level enhancement; and (3) whether the eight-level

enhancement was erroneous because the victim was not actually

under the age of twelve, as the person involved was actually a

police officer pretending to be an eleven-year-old girl.                          For

the reasons that follow, we dismiss in part and affirm in part.

           First,    we    find     no   breach      of    the    plea      agreement.

United States v. McQueen, 108 F.3d 64, 65-66 (4th Cir. 1997)

(providing plain error review standard).                  Thus, as argued by the

Government, Jenkins has waived his right to challenge his eight-

level sentencing enhancement.             We therefore dismiss the appeal

of Jenkins’ third issue.            We find Jenkins’ remaining issue —

                                          2
ineffective    assistance   of   counsel   —   not    cognizable   in    this

appeal.     United States v. James, 337 F.3d 387, 391 (4th Cir.

2003)     (providing   standard).   Rather,    this     claim   should    be

brought, if at all, in a subsequent 28 U.S.C.A. § 2255 (West

Supp. 2009) motion.      United States v. Gastiaburo, 16 F.3d 582,

590 (4th Cir. 1994).        Accordingly, we deny relief on Jenkins’

second issue and affirm his sentence.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    3